Order entered January 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00888-CR

                           MIGUEL GONZALEZ JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F04-2114-M

                                          ORDER
       The Court GRANTS the January 28, 2015 motion of Lori Ordiway to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Ms. Ordiway as appellant’s appointed

attorney of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, the order

appointing new counsel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; Lori Ordiway; and the Dallas County District Attorney’s Office.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal shall

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.

                                                    /s/     ADA BROWN
                                                            JUSTICE